ATTORNEY GRIEVANCE COMMISSION*                           IN THE
OF MARYLAND
200 Harry S. Truman Parkway, Suite 300 •                 COURT OF APPEALS
Annapolis, MD 21401
                                       •                 OF MARYLAND
      Petitioner

V.
                                                •        Misc. Docket AG
GARY STEWART PEICLO                             •        No. 105
                                                •        September Term, 2014
       Respondent



                                               ORDER

        This Court having considered the Joint Petition for Indefinite Suspension by Consent,
with Right to Apply for Reinstatement After Thirty (30) Days, filed herein pursuant to
Maryland Rule 16-772, it is this         9th    day of         June          , 2015,
        ORDERED, by the Court of Appeals of Maryland, that Gary Stewart Peklo be, and he
is hereby, indefinitely suspended by consent from the practice of law in the State of
Maryland, effective thirty (30) days from the date of this Order, for violating Maryland
Lawyers' Rules of Professional Conduct 1.7(a)(2), 1.15(a) and 8.4(d), and it is further
        ORDERED, that the Respondent may apply for reinstatement after thirty (30) days
from the date this Order is entered, conditioned upon Respondent having repaid the $30,600
to the Lentz Estate, and it is further
        ORDERED, that the Clerk of this Court shall strike the name of Gary Stewart Peklo
from the register of attorneys in this Court, and shall certify that fact to the Client Protection
Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland
Rule 16-772(d).




                                                /s/ Glenn T. Harrell, Jr.
                                                Senior Judge